COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-083-CV





BARNDOGS PROPERTY MANAGEMENT, L.L.C. 	APPELLANTS

T.D.F.I., L.L.C. AND G. WAYNE BROWN	



V.



HELP WANTED II, INC.	APPELLEE



----------



FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY



------------



MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On May 13, 2008, we notified appellants that the trial court clerk responsible for preparing the record in this appeal had informed this court that arrangements had not been made to pay for the clerk’s record as required by Texas Rule of Appellate Procedure 35.3(a)(2).  
See 
T
EX.
 R. A
PP.
 P. 35.3(a)(2).  We stated that we would dismiss the appeal for want of prosecution unless appellants, within fifteen days, made arrangements to pay for the clerk’s record and provided this court with proof of payment.  

On May 20, 2008, appellants informed us that they no longer desired to pursue the appeal and therefore had no objection to its dismissal.  Accordingly, we dismiss this appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 37.3(b), 42.3(b).

Appellants shall pay all costs of the 
appeal, for which let execution issue.



PER CURIAM 			





PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

                                      

DELIVERED:  June 19, 2008

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.